SISK V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-160-CR





STEVEN RILEY SISK	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Appellant attempts to appeal from the trial court’s February 28, 2003 order denying his request for forensic DNA testing.  On April 15, 2003, Appellant filed a notice of appeal in the trial court, and the clerk forwarded the document to this court.  On April 29, 2003, we notified Appellant about our concern that we did not have jurisdiction over this appeal because Appellant’s notice of appeal was untimely.  Appellant responded that because he had been convicted of capital murder, the trial court clerk should have forwarded Appellant’s notice of appeal to the Texas Court of Criminal Appeals, as requested on the face of the notice of appeal.  We agreed, and on May 16, 2003 the clerk of this court informed the trial court clerk of the error and requested the notice of appeal be forwarded to the Texas Court of Criminal Appeals.

Accordingly, because this court has no jurisdiction over an appeal from a denial of a request for forensic DNA testing if the convicted person was convicted in a capital case, 
see
 
Tex. Code Crim. Proc. Ann.
 art. 64.05 (Vernon Supp. 2003), we dismiss this appeal for want of jurisdiction.  
See
 
Tex. R. App. P. 43.2
(f).      



PER CURIAM



PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 29, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.